             Case 8:19-bk-10787-CPM          Doc 75     Filed 08/06/20     Page 1 of 2




                                       ORDERED.
      Dated: August 06, 2020




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

In Re:

James Hoyer, P.A.                                             Case No.: 8:19-bk-10787-CPM
                                                              Chapter 7
      Debtor.
________________________________/

           ORDER GRANTING TRUSTEE’S MOTION TO APPROVE
            SETTLEMENT BETWEEN DOUGLAS N. MENCHISE,
     WILBANKS & GOUINLOCK, LLP AND ELAINE J. STROMGREN (DOC. 70)

         THIS MATTER came on for consideration by this Court, without a hearing, on the

Trustee’s Motion to Approve Settlement between Douglas N. Menchise (“Trustee”), Wilbanks &

Gouinlock, LLP and Elaine J. Stromgren (collectively the “Settling Attorneys”) (Doc. 70) (the

“Motion”). This Court, having reviewed the Motion, being otherwise familiar with the papers

and pleadings in this case, finding that all creditors and parties in interest have been duly-noticed

pursuant to Local Rule 2002-4 and that no objections were filed with respect to the Motion, finds

that the Motion should be granted. Accordingly, it is ORDERED, ADJUDGED AND

DECREED that:



{00344678.DOCX}                           14430811v1                                        1
             Case 8:19-bk-10787-CPM                Doc 75      Filed 08/06/20        Page 2 of 2




        1.        `The Motion is GRANTED and the compromise of controversies by and between

the Trustee and the Settling Attorneys is hereby approved as set forth in the Motion, and the

Trustee’s entry into the settlement agreement1, as described in the Motion, is hereby authorized.

        2.        The Settling Attorneys are directed to pay the Trustee a total amount of

$120,102.30 (“Settlement Payment”) no later than seven (7) days after the entry of this Order

approving the settlement agreement, by cashier’s check and/or wire transfer, with any check

payable to the order of Douglas N. Menchise, Trustee of the Bankruptcy Estate of James Hoyer,

P.A. and delivered to Steven M. Berman, Esq., Shumaker, Loop & Kendrick, LLP, 101 E.

Kennedy Blvd., Suite 2800, Tampa, FL 33602.

        3.        The Settling Attorneys shall be entitled to retain $40,034.10, or 25% of the

original$160,136.40 total fee payment to attorney Stromgren in the Settled Case.

        4.        All claims or objections by the Settling Attorneys as against the Estate, the

Trustee and his professionals shall be disallowed or overruled as appropriate.

        5.        This Court reserves the fullest jurisdiction necessary to enforce the terms of the

compromise and settlement referenced in the Motion and approved by this Order.

                                             ###
Attorney Steven M. Berman is directed to serve a copy of this Order on all interested parties who
do not receive service by CM/ECF and file a proof of service within three days of entry of this
Order.




1
  Pursuant to the Confidential Settlement Agreement and Mutual Release confidentiality provisions was attached to
this motion.


{00344678.DOCX}                                 14430811v1                                              2
